The petition for review is granted. The parties are to brief and argue the following issues: (1) what standard governs appellate review of the beneficial parental relationship exception to adoption; and (2) whether a showing that a parent has made progress in addressing the issues that led to dependency is necessary to meet the beneficial parental relationship exception. In light of the statutory priority for dependency cases (see Welf. & Inst. Code, § 395, subd. (a)(1) ), the court does not contemplate entertaining requests for extensions of time to file briefs. The request for an order directing depublication of the opinion is denied.